DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.

Introductory Remarks
In response to communications filed on 17 February 2022, claim(s) 1, 3, 19, and 20 is/are amended per Applicant’s request. Therefore, claims 1-20 are presently pending in the application, of which, claim(s) 1, 19, and 20 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection to the specification is withdrawn.

The previously raised 112 rejections of claims 1-20 are withdrawn in view of the amendments to the claims, the amendments to the specification, and the provided translation of the foreign priority document.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art appears to be Dascola et al. (U.S. PGPub No. 2017/0046024 A1) (hereinafter Dascola). Dascola teaches all the elements of claim 1 with the exception of “wherein, when update histories including modification and new generation with respect to the at least one folder permitted to be accessed by the user terminal are generated, the folder badge indicates a number of update histories, among all the update histories, which have not been checked by the user terminal.”. See e.g. Dascola at Figure 1A items 102 and 120, Figure 3 items 370 and 310, 0373, and 0377. No art has been found that would render claim 1 obvious in view of Dascola or other prior art, and thus claim 1 and its dependent claims are considered allowable. Independent claims 19 and 20 have corresponding limitations and are considered allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 10 et seq., filed 17 February 2022, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections of all pending claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165